Exhibit 4.7 THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), APPLICABLE STATE SECURITIES LAWS, OR APPLICABLE LAWS OF ANY FOREIGN JURISDICTION. THIS NOTE AND SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS AND IN THE ABSENCE OF COMPLIANCE WITH APPLICABLE LAWS OF ANY FOREIGN JURISDICTION, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR SUCH FOREIGN JURISDICTION LAWS HAVE BEEN SATISFIED. PACIFIC BEACH BIOSCIENCES, INC. CONVERTIBLE PROMISSORY NOTE $[] San Diego, CA December 14, 2007 1.Principal and Interest PACIFIC BEACH BIOSCIENCES, INC. (the "Company"), a Delaware corporation, for value received, hereby promises to pay to the order of, or his, her or its assigns ("Holder"), in lawful money of the United States of America at the address for notices to Holder set forth in the applicable Purchase Agreement (as defined below) (or such other address as Holder shall provide to the Company in writing pursuant hereto), the principal amount of([$]),together with interest as set forth below. The Company promises to pay interest on the unpaid principal amount from the date hereof until such principal amount is paid in full at the following rates: from the date hereof to December 13, 2008, eight percent (8%); and from December 14, 2008 to the Due Date, ten percent (10%) (in each case, or such lesser rate as shall be the maximum rate allowable under applicable law); provided, however, that upon an Event of Default (as defined herein), the interest rate on this Note shall be increased to twelve percent (12%) per annum during the term of the default.Interest from the date hereof shall be computed on the basis of a 360-day year of twelve 30-day months, shall compound annually and shall be accrued and added to principal on an annual basis.Unless converted, all unpaid principal and accrued but unpaid interest on this Note shall be due and payable on September 30, 2010 (the “Due
